Franklin App. No. 99AP-1332. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed August 3, 2000:
“For the reasons stated in the memorandum decision of this court herein on August 1, 2000, it is the order of this court that the motion to certify the judgment of this court as being in conflict with the judgment of the Court of Appeals for Jefferson County in Hultberg v. Ohio Edison Co. (1996), 116 Ohio App.3d 130 [687 N.E.2d 12], is sustained, and, pursuant to Section 3(B)(4), Article IV, Ohio Constitution, the record of this case is certified to the Supreme Court of Ohio for review and final determination upon the following issue in conflict: Kristie Smith, plaintiff-appellant, “was not barred from filing her complaint with the trial court pursuant to R.C. 4112.99 simply because she had previously filed an administrative claim pursuant to R.C. 4112.05.’ ”
Sua sponte, cause consolidated with 00-1456, Smith v. Friendship Village of Dublin, Ohio, Inc., Franklin App. No. 99AP-1332.
Pfeifer, J., dissents to all of the above.